DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant's election with traverse of Group I, claims 4, 6, 7, 9-13, 18 and 19 in the reply filed on December 5, 2022, is acknowledged.  However, Applicant presents no basis for the traversal other than claims 18 and 19 were not included with Group I in the original restriction requirement.  This was a typographical error by the Examiner, and claims 18 and 19 will be examined with elected Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 depends from claim 8.  However, claim 8 has been cancelled.  Therefore, it is unclear from which claim claim 12 is to depend.  For purposes of examination, claim 12 will be considered to limit the surfactant of claim 4.
Claim 13 recites the limitation "the gelled oil" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is further unclear as claim 13 claims a ratio of ethylcellulose:surfactant in the gelled oil ratio ranging from 10:1 to 1:1 w/w.  Claim 13 depends from claim 4, which also claims an ethylcellulose:surfactant ratio ranging from 10:1 to 1:1 w/w, but the ratio is in the composition.  Therefore, it is unclear if the ratio of claim 13 is to further limit the ratio of claim 4, though it is the same ratio, or if the ratio of claim 13 is a different ratio entirely.  For purposes of examination, by meeting the ratio of claim 4, claim 13 will also be considered to be met.
Claim 19 claims an ethylcellulose:surfactant ratio “from about 3:1 w/w.”  Where the ratio is “from about,” it is unclear if applicant omitted an endpoint of a range, or if applicant intended to claim a ratio of “about 3:1 w/w” (i.e., no “from”).  For purposes of examination, claim 19 will be considered to claim a ethylcellulose:surfactant ratio of about 3:1 w/w.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6, 7, 13, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeStephen et al. (US 6,251,448).
Regarding claim 4, DeStephen et al. teach a chocolate composition that comprises a hydrocolloid in an amount of 1-10% (col. 4, lines 10-11).  The hydrocolloid can be ethylcellulose (col. 3, line 16).  DeStephen et al. further teach the hydrocolloid can be in the form of a gel (col. 2, lines 60-67).  Examples of DeStephen et al. teach lecithin (i.e., surfactant) at 0.15 wt. % (Example 1) and a generic emulsifier (i.e., surfactant) at 0.12 and 0.13 wt. % (Example 2).
The instant specification defined oleogel as “a gel having a continuous oil phase having the ethylcellulose uniformly dispersed in the gel phase and functioning as the gelling agent.” (p. 10, lines 5-6).
DeStephen et al. teach adding the hydrocolloid (e.g., ethylcellulose) gelling agent directly to the chocolate with a surfactant and mixing the components together (col. 4, lines 13-14; Ex. 1).  Due to the mixing, one of ordinary skill in the art would have expected the ethylcellulose to be dispersed in the cocoa butter oil phase/non-aqueous phase. 
Alternatively, it would have been obvious to thoroughly disperse
the ethylcellulose throughout the cocoa butter so that the chocolate would have a uniform appearance and so the ethylcellulose would provide the intended function (as a thickener). It would have been obvious to form an ethylcellulose gel upon dispersal in the cocoa butter since DeStephen et al. teach that the hydrocolloid can be in gel form. Therefore, upon dispersal of the gelling hydrocolloid in the cocoa butter oil, an oleogel would be present.
DeStephen et al. teach ethylcellulose, surfactant (lecithin) and oil phase(cocoa
butter). The instant specification indicates that these are the components required for an oleogel, and that an oleogel is formed with the ethylcellulose added directly to the chocolate.  Therefore, DeStephen et al. is considered to meet the claims to a chocolate comprising an oleogel due to the presence of these components and the fact that the ethylcellulose is dispersed in the oil phase.
Regarding the ratio of ethylcellulose to surfactant as recited in claims 4, 13, 18 and 19, DeStephen et al. teach the amount of surfactant at 0.12, 0.13 and 0.15 wt. % (Examples 1 and 2), and the amount of hydrocolloid (e.g., ethylcellulose) at 1-10 wt. %.  This provides a ratio overlapping or encompassing the claimed ratios, thereby rendering the claimed ratios obvious.  Further, given the fact that DeStephen et al. teach that the presence of the hydrocolloid affects the mouthfeel of the resultant composition, one of ordinary skill would have been able to have adjusted the amount of the ethylcellulose in order to provide a texture as desired in the final composition.  
Regarding the oil component in claims 4, 6 and 7, DeStephen et al. teach the composition is a chocolate composition (col. 3 lines 49-54).  Chocolate is known to comprise cocoa butter.

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeStephen et al. (US 6,251,448) in view of Krawczyk et al. (US 5,505,982).
DeStephen et al. teach a chocolate composition as set forth above with regard to claim 4.
DeStephen et al. are silent as to their chocolate composition requiring a surfactant as set forth in claims 9-12.
Krawczyk et al. teach a chocolate composition that comprises a surfactant. Krawczyk et al. teach the surfactant can be lecithin or the nonionic surfactant sorbitan monostearate (SMS) (col. 8 lines 54-62). Since Krawczyk et al. teach lecithin and SMS to be used interchangeably in a chocolate composition, it would have been obvious to substitute the SMS as taught in Krawczyk et al. for the lecithin of DeStephen et al. with the reasonable expectation that a suitable chocolate composition would continue to be provided.  This would have required no more than routine experimentation, given that both of the emulsifiers are taught in the prior art to be included in chocolate compositions.
Regarding claim 12, SMS is a surfactant that is an ester of a saturated C12-C24 fatty acid (i.e., stearic acid) with a polyhydric alcohol having four or more hydroxyl groups (i.e., sorbitan).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 6, 9-13, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 8,940,354. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims recite a chocolate composition comprising an ethylcellulose oleogel, and wherein the composition comprises an ethylcellulose:surfactant ratio ranging from 10:1 to 1:1 w/w.  The same surfactants are recited in the instant claims and the patented claims.  Therefore, based on the patented claims one of ordinary skill would have been able to have arrived at the claimed invention through no more than routine experimentation given that the patented claims provide for a chocolate composition to meet the instant claims.

Conclusion

The examiner notes that the only references cited on the PTO-892 are the references recited in the instant office action.  The Examiner has considered the information in the parent applications.  However, if the applicant desires the information to be printed on any patent that issues from the instant application, an information disclosure statement will be needed per MPEP § 609.02(II)A(2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791